Citation Nr: 9906531	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-1171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an eye 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James Markey


INTRODUCTION

The veteran served on active duty prior to and during World 
War II.

This case came before the Board of Veterans' Appeals (Board) 
from a November 1997 rating action of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to a compensable evaluation for bilateral hearing 
loss, and entitlement to a 10 percent evaluation under 
38 C.F.R. § 3.324 and which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for an eye injury.  The veteran filed 
a notice of disagreement in November 1997 and was furnished a 
statement of the case in November 1997.  He filed a 
substantive appeal in January 1998.  A hearing was held 
before a hearing officer in April 1998 and in a rating action 
of April 1998 a 10 percent evaluation was assigned under 
38 C.F.R. § 3.324.  Thus, the issue of entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324 is no longer in 
appellate status.

REMAND

After the appeal was received at the Board the RO asked for 
the case to be returned to the RO as the "[e]vidence shows 
compensable evaluation for hearing loss.  Also, evidence 
indicates entitlement to SC for PTSD."  In view of this the 
case is remanded to the RO so that it may accomplish the 
foregoing.  The issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for an eye injury is deferred as the RO wishes the immediate 
return of the claims file.  The case should be returned to 
the Board for an appellate decision on any issue in appellate 
status which is not resolved to the satisfaction of the 
veteran.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




